DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Status of the Claims
3.	Claims 1, 3-17 are currently pending. Claims 9-17 have been withdrawn without traverse as being drawn to a non elected invention. Claims 1, 3-8 are currently under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “the group consisting ethyl 2-mercapto ethyl propionate” which renders the claim indefinite as there is no indication that the group is “of” the indicated compounds and it is not clear what the structure of ethyl 2-mercapto ethyl propionate is. 
Claims 3-8 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirra (US 2011/0136980).
Concerning claim 1, 5-6 Pirra teaches a polymerization process which includes at least one ethylenic elastomer monomer in the presence of sulfur comprising additive (paragraph 0015). Where a particular advantageous sulfur comprising additive is dibenzyl trithiocarbonate (paragraph 0037) which corresponds to the claimed structure of formula 1. The elastomeric ethylene monomer are indicated to be chosen from isoprene, butadiene, styrene, acrylonitrile, an alkyl (meth)acrylate and the mixtures of these (paragraph 0042). The polymerization is indicated to be able to include chain transfer agents (paragraph 0053) such as n-octyl mercaptan, n-dodecyl mercaptan and tert-dodecyl mercaptan (paragraph 0055). 
Pirra teaches an example of a mixture comprising tert-dodecyl mercaptan, dibenzyl trithiocarbonate, and monomers of n-butyl acrylate and allyl methacrylate (paragraph 0108 to 0109). 
Pirra does not specifically teach that the dithioate compound and the mercaptan compound are present with a vinyl aromatic monomer and a conjugated diene monomer, or that the composition is for seeded polymerization. 
Pirra does teach the example indicated above, that includes the dithioate compound and the claimed mercaptan compound in the presence of monomers. Pirra further teaches that the elastomeric ethylene monomers that can be used can be n-butyl acrylate (paragraph 0042-0043) but can alternatively be mixtures of monomers such as styrene/butadiene mixtures (paragraph 0042). This mixture would give a vinyl aromatic monomer of styrene and a conjugated diene monomer of 1, 3 butadiene. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the example of Pirra to use a mixture of styrene and butadiene monomers to give the claimed composition because Pirra teaches that the elastomeric ethylene monomer which can be used in the polymerization with the dibenzyl trithiocarbonate and the tert-dodecyl mercaptan compounds can be mixtures of styrene and butadiene. 
Pirra do not teach that the composition is for seeded polymerization.  However the composition of Pirra is indicated to be used for polymerization as is indicated above and as such would also be capable of being used for seeded polymerization. 
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02.II. 
As such Pirra meets the limitations of the claims. 
Concerning claim 3 Pirra teaches that the chain transfer agent can be n-dodecyl mercaptan. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use 1-dodcyl mercaptan in the composition of Pirra because Pirra teaches that the chain transfer agent can be n-dodecyl mercaptan. 
Concerning claim 4 Pirra teaches the composition of claim 1 as is stated above which includes a compound comprising dithioate and a mercaptan compound. 
Pirra does not specifically teach the mole ratio of the compound comprising dithioate and the mercaptan compound. 
Dibenzyl trithiocarbonate has a molecular weight of approximately 290.47 g/mol and tert dodecyl mercaptan has a molecular weight of approximately 202.40 g/mol. 
The example of Pirra provides use of 0.1 g  or 0.05% by weight of monomers of tert dodecyl mercaptan  corresponding to 0.00049407 moles and 0.36 g or 0.18 % by weight of monomers or 0.0012 mol of dibenzyl trithiocarbonate. 
Pirra teaches that the sulfur comprising additive which can be dibenzyl trithiocarbonate is present in the polymerization in an amount from 0.005 to 5 parts by weight per 100 parts of monomers and preferably from 0.1 to 2 parts by weight  per 100 parts of monomers (paragraph 0042). 
Keeping the amount of the tert dodecyl mercaptan the same this range of 0.1 to 2 parts of the dibenzyl trithiocarbonate would result in a weight ratio of the dithioate compound to the mercaptan of 0.01:0.05 to 2:0.05. In molar amounts this corresponds to a minimum of  0.0000344269:0.000247035 mols or a ratio of 1:7.7156 and a maximum value of .006885392: 0.000247035 moles or a ratio of 1:0.035878.  This indicates that using the preferred values of the dibenzyl trithiocarbonate to the exemplary amount of the tert dodecyl mercaptan would give a molar ratio of the dibenzyl trithiocarbonate to the mercaptan of about 1: 0.035878-7.7156. This is an overlapping range with the claimed range of 1:0.5-1.5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art to use the claimed molar ratio of the compound comprising dithioate of dibenzyl trithiocarbonate and the mercaptan compound of Pirra because Pirra teaches an amount of the dibenzyl trithiocarbonate which when combined with the exemplary amount of the mercaptan compound teaches an overlapping range with the claimed range of the ratio of the components. 
Concerning claim 7 Pirra further teaches that the polymerization composition that includes the sulfur comprising additive which is dibenzyl trithiocarbonate and the chain transfer agent such as tert-dodecyl mercaptan must further includes a crosslinking agent (paragraph 0015) which is indicated to be a monomer having at least two ethylenic functional groups (paragraph 0044) which would correspond to the claimed monomer comprising a functional group. 
Concerning claim 8 Pirra further teaches that the monomers in the polymerizable composition which includes the sulfurs comprising additive and the chain transfer agent can be chosen from an isoprene, a butadiene, styrene, acrylonitrile and an alkyl (meth)acrylate or mixtures of these monomers (paragraph 0042). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use monomers of a conjugated diene such as butadiene or isoprene, a vinyl aromatic monomer, such as styrene, and a functional monomer such as acrylonitrile together as the elastomeric monomer to give the claimed composition because Pirra teaches that these monomers can be used in mixtures with one another. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the declaration filed shows unexpected results of using the specifically claimed formula 1. However the reference provided above which is used to reject the claims teaches the specifically claimed formula 1 in combination with the claimed mercaptan compound and as such the declaration can not be used to overcome this newly provided rejection. 
Conclusion
7.	 Claims 1, 3-8 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763